IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0278
                            Filed November 17, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADAM MICHAEL BOWEN,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Thomas P. Murphy,

Judge.

      Adam Bowen appeals the disposition of his probation-revocation

proceedings. REVERSED AND REMANDED.



      Martha J. Lucey, State Appellate Defender, and Mary K. Conroy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


AHLERS, Presiding Judge.

          Adam Bowen received a deferred judgment and was placed on probation

after pleading guilty to possession of methamphetamine with intent to deliver. He

violated the terms of his probation. As a result, the district court revoked his

probation, revoked his deferred judgment, adjudicated him guilty of the offense,

and sentenced him to prison. Bowen appeals. He does not challenge the finding

that he violated probation. Instead, he contends the district court considered an

improper factor in choosing imposition of a prison sentence as the disposition of

his probation-revocation proceeding.

          We have jurisdiction to hear this appeal following a guilty plea because

Bowen has demonstrated good cause by challenging his sentence, not the plea

itself. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020); see also State v.

Thompson, 951 N.W.2d 1, 5 (Iowa 2020) (holding a defendant has good cause to

appeal an order revoking a deferred judgment and entering a judgment of

conviction and sentence when the challenge is not to the underlying plea).

          The parties frame the issue as a sentencing issue, so we do as well. We

review sentencing decisions for corrections of errors at law. Damme, 944 N.W.2d

at 103. We reverse if we find an abuse of discretion or defect in the sentencing

procedure. Id. There is no dispute that Bowen’s sentence was within the statutory

limits.    A sentence that falls within statutory limits “is cloaked with a strong

presumption in its favor, and will only be overturned for an abuse of discretion or

the consideration of inappropriate matters.”     Id. at 105–06 (quoting State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002)).
                                        3


      Bowen asserts that the district considered an improper factor. Specifically,

he contends the district court improperly considered parole eligibility before

deciding on a sentence. His claim is based on the following exchange that took

place after the district court announced its finding that Bowen violated probation,

when the parties were arguing their positions on disposition:

              THE COURT: We had a brief off-the-record discussion before
      we started. And I thought you had said 286 days in jail. Is it 284?
              DEFENSE COUNSEL: I’m sorry. It was 284 on Monday, Your
      Honor. Two eight-six. You are right.
              THE COURT: So assuming forty-two or forty-four days of
      treatment, Mr. Bowen would get credit for 328 to 330 days.
      [Prosecutor], if I sent Mr. Bowen are they going to turn him loose as
      soon as he gets there?
              PROSECUTOR: On this ten-year sentence he’s immediately
      eligible for parole. I can’t tell you what department of corrections
      would or when they would parole him. I mean, what I would say is
      if—if you don’t mind, it’s his choice that he’s been in for 284 days.
              THE COURT: I—I get all that.
              PROSECUTOR: So—but, yes, he would be—he would be
      granted credit. There’s no minimum on this. So—and I—I’d have to
      look it up. I—I don’t think we’re supposed to consider when his
      discharge date would be. I—I think it’s just whether a prison
      sentence is appropriate. I—I think that’s a lot easier said than done.
      I think the reality of the matter is, yeah, he would be—he’s burned a
      good bit of that prison sentence. But I—I couldn’t give you a—I
      wouldn’t want to put on the record a number and it would be wrong.
      But he would be—regardless of the 284 days, he would be
      immediately eligible for parole. And I know they would use those 284
      days for calculating his parole date.
              THE COURT: [Defense counsel], do you have any idea of
      what the turnaround time is right now?
              DEFENSE COUNSEL: Your Honor, I do not. I believe the
      discharge at the time that it was incurred actually had the—the one-
      third and the court would have to affirmatively waive the mandatory
      minimum on it. Or else you have I think it’s a twenty-month minimum
      by the time they applied good time. But I—I didn’t do the research
      on that. I know that you can waive it. In terms of how long he would
      remain in, the guidance that I’ve been getting has been for a five,
      plan on doing one. And for a ten, plan on doing two.
              THE COURT: So—
                                           4


              DEFENSE COUNSEL: But that is widely varied between
       people. I’ve had people go on tens and get out in four months. I’ve
       had people go on tens and discharge it at four and a half years.
              THE COURT: Okay. I—I think there’s credit for time served.
       I don’t think that time served in jail or treatment, which sometimes
       counts, counts as earned time or good time.

The court proceeded to revoke the deferred judgment and sentenced Bowen to

prison.

       Consideration of the timing of parole is an improper sentencing factor. State

v. Hulbert, 481 N.W.2d 329, 335 (Iowa 1992) (sentencing in such a manner as to

“thwart a perceived risk of early parole warrants a remand for resentencing”); State

v. Remmers, 259 N.W.2d 779, 785 (Iowa 1977); State v. Thomas, 520 N.W.2d

311, 313 (Iowa Ct. App. 1994). The reason for the rule prohibiting consideration

of the timing of parole is that “[s]entencing authority is statutory in Iowa,” and “[o]ur

legislature has elected in most instances to deny authority to judges to fix minimum

sentences,” choosing instead to grant “exclusive power to the board of parole to

determine what amount of time will actually be served.” Remmers, 259 N.W.2d at

784.

       The State recognizes the rule against considering timing of parole in

choosing a sentence but claims the rule does not apply here. The State claims

that, unlike the cases cited above, the district court here was sentencing on one

charge with a fixed maximum term, rather than sentencing on multiple charges for

which a decision could be made to impose consecutive sentences or choosing the

length of the sentence. So, the State argues, there was no way for the district

court’s sentence to obstruct the board of parole or the department of corrections.

       We are not persuaded by the State’s argument for two reasons. First, our
                                           5


court has rejected a similar argument. In Thomas, the State conceded that it is

impermissible for the sentencing court to deliberately lengthen a sentence in an

effort to interfere with parole practices, but it argued that there was no impropriety

because the district court imposed a more lenient sentence than was available

under the sentencing options.       520 N.W.2d at 313.        Our court rejected the

argument holding that “[t]he important focus is whether an improper sentencing

factor crept into the proceedings; not the result it may have produced or the manner

it may have motivated the trial court.” Id. The same reasoning applies here.

       Second, there were sentencing options available to the district court beyond

just sending Bowen to prison for an indeterminate term or suspending the

indeterminate sentence. Once a probation violation is established, the district

court has a number of options, which include holding the probationer in contempt

while continuing probation. Iowa Code § 908.11(4) (2021). The contempt power

would include the option of incarcerating Bowen for up to six months in the county

jail. Id. § 665.4(2) (setting the penalty for contempt before district judges to include

“imprisonment in a county jail not exceeding six months”). Had the district court

chosen that route, Bowen could have been incarcerated in the county jail for a

determinate term that would not be subject to release decisions by the board of

parole or the department of corrections. So, contrary to the State’s contention,

there was a way for the district court to circumvent release decisions by the board

of parole or department of corrections. We find that the rule against considering

timing of parole in choosing a sentence applies here.

       There is a presumption in favor of the sentence imposed, and a defendant

must overcome that presumption by affirmatively demonstrating that the district
                                           6


court relied on an improper factor. Damme, 944 N.W.2d at 106. However, if the

defendant demonstrates that the district court considered an improper factor,

resentencing is required even if the improper factor was merely a secondary

consideration. State v. Boldon, 954 N.W.2d 62, 73 (Iowa 2021).

       The above-quoted exchange between the district court and the attorneys

convinces us that how much time Bowen would serve before being paroled was

considered by the court. The exchange starts with the court acknowledging an off-

the-record discussion on that very topic. The court then asks whether “they [are]

going to turn him loose as soon as he gets there.” Even after being reminded—or

warned—by the prosecutor that “I don’t think we’re supposed to consider when his

discharge date would be,” the district court immediately returns to the subject by

asking defense counsel “do you have any idea of what the turnaround time is right

now?” Based on this exchange, we find Bowen has met his burden to establish

that the district court relied on an improper factor.

       Having established consideration of an improper factor, Bowen is entitled

to resentencing regardless of how much weight the district court gave it. See id.

Because the sentencing decision here was made as part of the disposition decision

of a probation-revocation proceeding, we put Bowen back in the same position he

was in before disposition was determined. See Thompson, 951 N.W.2d at 5–6

(directing a remand for a new hearing when there are defects in the probation

revocation hearing); see also State v. Keutla, 798 N.W.2d 731, 735 (Iowa 2011)

(finding that impropriety of sentence imposed as disposition of probation-

revocation proceeding necessitated reversal of the revocation of a deferred

judgment and a remand to “fashion an appropriate consequence within the
                                         7


authorized range of choices provided in section 908.11(4)”). That means (1) the

probation violations remain undisturbed and conclusively established, as Bowen

did not challenge them; (2) we reverse the revocation of Bowen’s deferred

judgment, the adjudication of guilt, and the sentence imposed; and (3) we remand

to the district court to fashion an appropriate consequence within the authorized

range of choices provided in Iowa Code section 908.11(4). By requiring a do-over

of the probation-revocation disposition, we do not suggest what disposition should

be imposed or that it must be more lenient than imposed here; we merely hold that,

in determining the appropriate disposition, an impermissible factor cannot be

considered. See Remmers, 259 N.W.2d at 786 (“We do not intimate that the new

sentence must be less than the present sentence . . . .”); Hulbert, 481 N.W.2d at

335 (“We do not suggest by this opinion that other permissible reasons for

consecutive sentencing do not exist.”). The new probation-revocation disposition

determination must be made by a different judge. See State v. Lovell, 857 N.W.2d

241, 243 (Iowa 2014) (requiring resentencing before a different judge “[i]n order to

protect the integrity of our judicial system from the appearance of impropriety”).

       REVERSED AND REMANDED.